DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The office acknowledges the applicant’s submission of a new title on 11/9/2020. However, the newly submitted title is not descriptive enough as to be clearly indicative of the invention to which the claims are directed.
Response to Amendment/Claim Status
The Office acknowledges the applicant’s to the claims after the Non-Final Office action dated 9/23/2020. Claims 1 and 6 have amended. No new claims were added; and no claims were cancelled. Claims 1-19 are currently pending, with claims 12-19 having been previously withdrawn. Claims 1-11 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2014/0367664 A1-prior art of record, hereafter Park) in view of LEE et al (US 2011/0062861 A1-prior art of record, hereafter Lee) and BEAK et al (US 2018/0122883 A1-prior art of record, hereafter Beak).
Re claim 1, Park discloses in FIG. 11 (with references to FIGS. 2, 5 and 7) an organic light emitting diode (OLED) display panel comprising:
a substrate (100 as in FIG. 5; ¶ [0096]-[0097] and [0162]-[0163]);
st SiNx or SiO2 of double layer 120 as in FIG. 5; ¶ [0052]-[0054]; [0096]-[0097] and [0162]-[0163]) disposed on the substrate (100), the first transparent layer comprising a first region (area comprising 5th region R5/storage capacitor 80/5th region R5/4th region R4; ¶ [0067]; [0160] and [0162]-[0163]) and a second region (area left of R5 under transistor Qd as in FIG. 5; ¶ [0049]);
the first region (R5/80/R5/R4) corresponding to a region for forming a color film layer (230 as in FIG. 5; ¶ [0115] and [0162]-[0163]) and the second region (under Qd) corresponding to a region for forming a gate lamination layer (GI 140/2nd GE 154b of Qd as in FIG. 5; ¶ [0063] and [0162]-[0163]);
a first buffer layer (2nd SiO2 or SiNx of double layer 120 as in FIG. 5; ¶ [0052]-[0054]; [0096]-[0097] and [0162]-[0163]) covering the first transparent layer (1st layer of 120);
an active region (2nd semiconductor 135b of Qd as in FIG. 5; ¶ [0055] and [0162]-[0163]) disposed on the first buffer layer (2nd layer of 120);
the gate lamination layer (140/154b) disposed on (over) the active region (135b);
an interlayer dielectric layer (1st interlayer insulating layer 160 as in FIG. 5; ¶ [0068] and [0162]-[0163]) covering the first buffer layer (2nd layer of 120), the active region (135b), and the gate lamination layer (140/154b), the interlayer dielectric layer (160) having a plurality of via holes (2nd source/drain contact holes 166b/167b as in FIG. 5; ¶ [0069] and [0162]-[0163]);
a second conductive layer (2nd source/drain electrodes 176b/177b as in FIG. 5 and capacitor electrode 8; ¶ [0070]; [0148] and [0162]-[0163]) disposed on the interlayer dielectric layer (160), wherein the second conductive layer (portion 176b/177b) covers nd source/drain regions 1356b/1357b; ¶ [0069] and [0162]-[0163]) through the via holes (166b/167b);
a planarization layer (3rd interlayer insulating layer 180a as in FIG. 5; ¶ [0115] and [0162]-[0163]) covering the interlayer dielectric layer and the second conductive layer (176b/177b/178);
the color film layer (230) disposed on the planarization layer (180a), the color film layer is disposed on the first region (R3);
a second buffer layer (4th interlayer insulating layer 180b as in FIG. 5; ¶ [0117] and [0162]-[0163]) covering the color film layer (230) and the planarization (layer 180a);
an anode (1st electrode 191 as in FIG. 5; ¶ [0079] and [0162]-[0163]) disposed on the second buffer layer (180b);
a pixel defining layer (195 as in FIG. 5; ¶ [0082] and [0162]-[0163]) exposing the anode (191); and
a light emitting structure (emission layer 370 as in FIG. 5; ¶ [0115] and [0162]-[0163]) covering (inner sidewalls of) the pixel defining layer (195) and the anode (191); wherein the active region (135b) comprises a first active region (1st capacitor electrode 138; ¶ [0059]) and a second active region (135b), the first active region (138) is disposed above the first region (R5/80/R5/R4) and the second active region (135b) is disposed above the second region (of Qd).

A.	Park fails to disclose a first transparent conductive layer disposed on the substrate, the first transparent conductive layer comprising a first region and a second 

However,
Lee discloses in FIG. 2 an organic light emitting diode (OLED) display panel comprising: a first transparent conductive layer (lamination 27/anti-reflective layer 28 comprising Cr, Mo, Cu, Zn, In, Ti, Al or Ag/light shield 29; ¶ [0024]) disposed on a substrate (26; ¶ [0024]), the first transparent conductive layer (27/28/29) comprising a first region (under TFT 22; ¶ [0023]) and a second region (at aperture 292; ¶ [0023]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Park to include the first transparent conductive layer lamination comprising a first region and a second region of Lee over the buffer layer of Park in which forms an anti-reflective layer between a substrate and an organic light emitting diode in an organic electroluminescent display panel to increase contrast ratio (Lee; ¶ [0013]).

B.	Park and Lee fails to disclose a second transparent conductive layer disposed on the interlayer dielectric layer, wherein the second transparent conductive layer covers the active region, and realizes electrical connections of source and drain 
However,
Beak discloses in FIG. 2 an organic light emitting diode (OLED) display panel comprising: a second transparent conductive layer (172a; ¶ [0029]) disposed on an interlayer dielectric layer (116; ¶ [0028]), wherein the second transparent conductive layer (172a) covers an active region (2nd active layer 104; ¶ [0029]), and realizes 
electrical connections of source and drain regions (at 2nd source/drain 108/110; ¶ [0027]) through via holes (2nd source/drain contact holes 124S/124D; ¶ [0028]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Park to include the second transparent conductive layer disposed on the interlayer dielectric layer, wherein the second transparent conductive layer covers the active region, and realizes electrical connections of source and drain regions through the via holes of Beak under the second conductive layer of Park such the first transparent conductive layer (27/28/29 of Lee), the first active region (138 of Park), and the second transparent conductive layer (modified 178 of Park/Beak) are respectively separated by the first buffer layer (120 of Park) and the interlayer dielectric layer (160 of Park) to form a three-layer parallel capacitor structure (capacitor 8: 178/160/158 and capacitor 80: 138/140/158; see inserted figures below) in order to provide transparent conductive layers in the active 

    PNG
    media_image1.png
    883
    991
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    803
    1003
    media_image2.png
    Greyscale

The inserted figures (modified FIGS. 7 and 11 of Park) depict the three-layer parallel capacitor structure (capacitors 8 and 80), where FIG. 11 depicts the addition of the first transparent conductive layer (27/29/28) of Lee; the second transparent conductive layer of Beak (modified 178); and the spatial relationships of the capacitor 8 and capacitor 80 of Park; and FIG. 7 depicts the parallel connections between the capacitors 8 and 80 with electrode 178 of capacitor 8 and electrode 138 of capacitor 80 both tied to power line 172; and both capacitors 8 and 80 having a common electrode 158.
   


Re claims 3; and 9, Park disclose the OLED display panel according to claim 1; and claim 6, but fails to disclose wherein the display panel further comprises a light shielding metal layer between the first transparent conductive layer and the first buffer layer, a projection of the light shielding metal layer on a horizontal plane overlaps with a projection of the second active region on a horizontal plane.
However, Lee discloses a light shielding metal layer (29) between the first transparent conductive layer (28) and a first buffer layer (27) which when combined with the structure of Park would result in a projection of the light shielding metal layer (28) on a horizontal plane (of substrate 100 of Park) overlaps with a projection of the second active region (135b of Park) on a horizontal plane (of substrate 100 of Park) in the organic electroluminescent display panels with increased contrast ratio discussed above for claim 1; and claim 6.

Re claims 4; and 10, Park disclose the OLED display panel according to claim 1; and claim 6, but fails to disclose wherein the display panel further comprises a metal layer disposed on the second transparent conductive layer, a projection of the metal 
However, Beak discloses a metal layer (172b; ¶ [0029]) disposed on the second transparent conductive layer (172a) which when combined with the structure of Park and Lee would result in a projection of the metal layer (172b) on a horizontal plane (of substrate 100 of Park) overlaps with a projection of the second active region (135b) on a horizontal plane (of substrate 100 of Park) in the displays for improving aperture ratios for light emission discussed above for claim 1; and claim 6.

Re claims 5; and 11, Park disclose the OLED display panel according to claim 4; and claim 10, but fails to disclose wherein material forming the metal layer is a light shielding metal.
However, Beak discloses the metal layer (172b) is a light shielding metal (a single layer or multiple layers of opaque metals which include any one of Mo, Al, Cr, Au, Ti, Ni, Nd and Cu, or an alloy thereof; ¶ [0039]) in the displays for improving aperture ratios for light emission discussed above for claim 1; and claim 6.

Re claim 6, Park discloses in FIG. 11 (with references to FIGS. 2, 5 and 7) an organic light emitting diode (OLED) display panel comprising:
a substrate (100 as in FIG. 5; ¶ [0096]-[0097] and [0162]-[0163]);
a first transparent layer (1st SiNx or SiO2 of double layer 120 as in FIG. 5; ¶ [0052]-[0054]; [0096]-[0097] and [0162]-[0163]) disposed on the substrate (100), the first transparent layer comprising a first region (area comprising 5th region R5/storage th region R5/4th region R4; ¶ [0067]; [0160] and [0162]-[0163]) and a second region (area left of R5 under transistor Qd as in FIG. 5; ¶ [0049]);
the first region (R5/80/R5/R4) corresponding to a region for forming a color film layer (230 as in FIG. 5; ¶ [0115] and [0162]-[0163]) and the second region (under Qd) corresponding to a region for forming a gate lamination layer (GI 140/2nd GE 154b of Qd as in FIG. 5; ¶ [0063] and [0162]-[0163]);
a first buffer layer (2nd SiO2 or SiNx of double layer 120 as in FIG. 5; ¶ [0052]-[0054]; [0096]-[0097] and [0162]-[0163]) covering the first transparent layer (1st layer of 120);
an active region (2nd semiconductor 135b of Qd as in FIG. 5; ¶ [0055] and [0162]-[0163]) disposed on the first buffer layer (2nd layer of 120);
the gate lamination layer (140/154b) disposed on (over) the active region (135b);
an interlayer dielectric layer (1st interlayer insulating layer 160 as in FIG. 5; ¶ [0068] and [0162]-[0163]) covering the first buffer layer (2nd layer of 120), the active region (135b), and the gate lamination layer (140/154b), the interlayer dielectric layer (160) having a plurality of via holes (2nd source/drain contact holes 166b/167b as in FIG. 5; ¶ [0069] and [0162]-[0163]);
a second conductive layer (2nd source/drain electrodes 176b/177b as in FIG. 5 and capacitor electrode 8; ¶ [0070]; [0148] and [0162]-[0163]) disposed on the interlayer dielectric layer (160), wherein the second conductive layer (portion 176b/177b) covers the active region (135b), and realizes electrical connections of source and drain regions (2nd source/drain regions 1356b/1357b; ¶ [0069] and [0162]-[0163]) through the via holes (166b/167b);
rd interlayer insulating layer 180a as in FIG. 5; ¶ [0115] and [0162]-[0163]) covering the interlayer dielectric layer and the second conductive layer (176b/177b/178);
the color film layer (230) disposed on the planarization layer (180a), the color film layer is disposed on the first region (R3);
a second buffer layer (4th interlayer insulating layer 180b as in FIG. 5; ¶ [0117] and [0162]-[0163]) covering the color film layer (230) and the planarization (layer 180a);
an anode (1st electrode 191 as in FIG. 5; ¶ [0079] and [0162]-[0163]) disposed on the second buffer layer (180b);
a pixel defining layer (195 as in FIG. 5; ¶ [0082] and [0162]-[0163]) exposing the anode (191); and
a light emitting structure (emission layer 370 as in FIG. 5; ¶ [0115] and [0162]-[0163]) covering (inner sidewalls of) the pixel defining layer (195) and the anode (191).

A.	Park fails to disclose a first transparent conductive layer disposed on the substrate, the first transparent conductive layer comprising a first region and a second region; and a second transparent conductive layer disposed on the interlayer dielectric layer, wherein the second transparent conductive layer covers the active region, and realizes electrical connections of source and drain regions through the via holes; and wherein the first transparent conductive layer, the first active region, and the second transparent conductive layer are respectively separated by the first buffer layer and the interlayer dielectric layer to form a three-layer parallel capacitor structure.
However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Park to include the first transparent conductive layer lamination comprising a first region and a second region of Lee over the buffer layer of Park in which forms an anti-reflective layer between a substrate and an organic light emitting diode in a organic electroluminescent display panel to increase contrast ratio (Lee; ¶ [0013]).

B.	Park and Lee fails to disclose a second transparent conductive layer disposed on the interlayer dielectric layer, wherein the second transparent conductive layer covers the active region, and realizes electrical connections of source and drain regions through the via holes; and wherein the first transparent conductive layer, the first active region, and the second transparent conductive layer are respectively separated by the first buffer layer and the interlayer dielectric layer to form a three-layer parallel capacitor structure.
However,
Beak discloses in FIG. 2 an organic light emitting diode (OLED) display panel comprising: a second transparent conductive layer (172a; ¶ [0029]) disposed on an nd active layer 104; ¶ [0029]), and realizes 
electrical connections of source and drain regions (at 2nd source/drain 108/110; ¶ [0027]) through via holes (2nd source/drain contact holes 124S/124D; ¶ [0028]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Park to include the second transparent conductive layer disposed on the interlayer dielectric layer, wherein the second transparent conductive layer covers the active region, and realizes electrical connections of source and drain regions through the via holes of Beak under the second conductive layer of Park such the first transparent conductive layer (27/28/29 of Lee), the first active region (138 of Park), and the second transparent conductive layer (modified 178 of Park/Beak) are respectively separated by the first buffer layer (120 of Park) and the interlayer dielectric layer (160 of Park) to form a three-layer parallel capacitor structure (capacitor 8: 178/160/158 and capacitor 80: 138/140/158; see inserted figures ebove) in order to provide transparent conductive layers in the active and light emitting regions of the display improving aperture ratios for light emission (Beak; ¶ [0009]; [0030] and [0040]-[0041]). 

Re claim 7, Park disclose the OLED display panel according to claim 6,wherein the active region (135b) comprises a first active region (1st capacitor electrode 138; ¶ [0059]) and a second active region (135b), the first active region (138) is disposed above the first region (R3) and the second active region (135b) is disposed above the second region (of Qd).
.

Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive for the following reason(s):
With respect to claim both claims 1 and 6, the applicant argues that there is no motivation to combine Park in view of Lee and Beak as the examiner suggests to reject claims 1 and 6, particularly the limitations of a first transparent conductive layer disposed on the substrate, the first transparent conductive layer comprising a first region and a second region; and a second transparent conductive layer disposed on the interlayer dielectric layer, wherein the second transparent conductive layer covers the active region, and realizes electrical connections of source and drain regions through the via holes.
The examiner, respectfully, disagrees and points out Park discloses a bottom-emitting OLED-based display similar to the claimed bottom-emitting OLED-based display. The elements lacking from Park’s disclosure come from:
1) the disclosure of Lee of a first transparent conductive layer comprising flat layer 27/light-shielding layer 29/anti-reflective layer 28, where the light shield is used to both block light from the display transistors and to provide an aperture (292; Lee ¶ [0023]) to 
2) the disclosures from Beak with respect to forming electrodes (source/drain and capacitor electrodes) as two-layered structures comprising a lower transparent layer and an opaque upper layer (as depicted by 32/34 of the applicant’s FIG. 11). The purpose of such structures for Beak is to provide transparency (i.e. become light-emitting regions) around contact holes in the OLED region to improve an aperture ratio of the display. Therefore, configuring the second conductive layer of Park as a two-layered structure as disclosed by Beak increases the light emission around the storage capacitors 8 and 80.

In view of the examiner’s above rebuttals, it is concluded that the combination of Park in view of Lee and Beak is proper and would be considered obvious to one of ordinary skill in the art to improve both to improve the contrast ratio and the aperture ratio of a bottom-emitting display. 

Lastly with respect to the newly added limitations of wherein the first transparent conductive layer, the first active region, and the second transparent conductive layer are respectively separated by the first buffer layer and the interlayer dielectric layer to form a three-layer parallel capacitor structure, the embodiment of Fig. 11 of Park provides the basic structure for the modifications of Lee and Beak to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892